Title: New York Ratifying Convention. First Speech of June 25 (Francis Childs’s Version), [25 June 1788]
From: Hamilton, Alexander,Childs, Francis
To: 


[Poughkeepsie, New York, June 25, 1788]
The Hon. Mr. Hamilton. Mr. Chairman, in debates of this kind it is extremely easy, on either side, to say a great number of plausible things. It is to be acknowledged, that there is even a certain degree of truth in the reasonings on both sides. In this situation, it is the province of judgment and good sense to determine their force and application, and how far the arguments advanced on one side, are balanced by those on the other. The ingenious dress, in which both may appear, renders it a difficult task to make this decision, and the mind is frequently unable to come to a safe and solid conclusion. On the present question, some of the principles on each side are admitted, and the conclusions drawn from them denied, while other principles, with their inferences, are rejected altogether. It is the business of the committee to seek the truth in this labyrinth of argument.
There are two objects in forming systems of government—Safety for the people, and energy in the administration. When these objects are united, the certain tendency of the system will be to the public welfare. If the latter object be neglected, the people’s security will be as certainly sacrificed, as by disregarding the former. Good constitutions are formed upon a comparison of the liberty of the individual with the strength of government: If the tone of either be too high, the other will be weakened too much. It is the happiest possible mode of conciliating these objects, to institute one branch peculiarly endowed with sensibility, another with knowledge and firmness. Through the opposition and mutual controul of these bodies, the government will reach, in its regular operations, the perfect balance between liberty and power. The arguments of the gentlemen chiefly apply to the former branch—the house of representatives. If they will calmly consider the different nature of the two branches, they will see that the reasoning which justly applies to the representative house, will go to destroy the essential qualities of the senate. If the former is calculated perfectly upon the principles of caution, why should you impose the same principle upon the latter, which is designed for a different operation? Gentlemen, while they discover a laudable anxiety for the safety of the people, do not attend to the important distinction I have drawn. We have it constantly held up to us, that as it is our chief duty to guard against tyranny, it is our policy to form all the branches of government for this purpose. Sir, it is a truth sufficiently illustrated by experience, that when the people act by their representatives, they are commonly irresistable. The gentleman admits the position, that stability is essential to the government, and yet enforces principles, which if true, ought to banish stability from the system. The gentleman observes that there is a fallacy in my reasoning, and informs us that the legislatures of the states—not the people, are to appoint the senators. Does he reflect, that they are the immediate agents of the people; that they are so constituted, as to feel all their prejudices and passions, and to be governed, in a great degree, by their misapprehensions? Experience must have taught him the truth of this. Look through their history. What factions have arisen from the most trifling causes? What intrigues have been practiced for the most illiberal purposes? Is not the state of Rhode-Island, at this moment, struggling under difficulties and distresses, for having been led blindly by the spirit of the multitude? What is her legislature but the picture of a mob? In this state we have a senate, possessed of the proper qualities of a permanent body: Virginia, Maryland, and a few other states, are in the same situation: The rest are either governed by a single democratic assembly, or have a senate constituted entirely upon democratic principles. These have been more or less embroiled in factions, and have generally been the image and echo of the multitude. It is difficult to reason on this point, without touching on certain delicate cords. I could refer you to periods and conjunctures, when the people have been governed by improper passions, and led by factious and designing men. I could shew that the same passions have infected their representatives. Let us beware that we do not make the state legislatures a vehicle, in which the evil humors may be conveyed into the national system. To prevent this, it is necessary that the senate should be so formed, as in some measure to check the state governments, and preclude the communication of the false impressions which they receive from the people. It has been often repeated, that the legislatures of the states can have only a partial and confined view of national affairs; that they can form no proper estimate of great objects which are not in the sphere of their interests. The observation of the gentleman therefore cannot take off the force of my argument.
Sir, the senators will constantly be attended with a reflection, that their future existence is absolutely in the power of the states. Will not this form a powerful check? It is a reflection which applies closely to their feelings and interests; and no candid man, who thinks deliberately, will deny that it would be alone a sufficient check. The legislatures are to provide the mode of electing the President, and must have a great influence over the electors. Indeed they convey their influence, through a thousand channels, into the general government. Gentlemen have endeavoured to shew that there will be no clashing of local and general interests. They do not seem to have sufficiently considered the subject. We have in this state a duty of six pence per pound on salt, and it operates lightly and with advantage: But such a duty would be very burthensome to some of the states. If Congress should, at any time, find it convenient to impose a salt tax, would it not be opposed by the eastern states? Being themselves incapable of feeling the necessity of the measure, they could only feel its apparent injustice. Would it be wise to give the New-England states a power to defeat this measure by recalling their senators who may be engaged for it? I beg the gentlemen once more to attend to the distinction between the real and apparent interests of the states. I admit that the aggregate of individuals constitutes the government—yet every state is not the government: Every petty district is not the government. Sir, in our state legislatures, a compromise is frequently necessary between the interests of counties: The same must happen in the general government between states. In this, the few must yield to the many; or, in other words, the particular must be sacrificed to the general interest. If the members of Congress are too dependent on the state legislatures, they will be eternally forming secret combinations from local views. This is reasoning from the plainest principles. Their interest is interwoven with their dependence, and they will necessarily yield to the impression of their situation. Those who have been in Congress have seen these operations. The first question has been—How will such a measure affect my constituents, and consequently, how will the part I take affect my re-election? This consideration may be in some degree proper; but to be dependent from day to day, and to have the idea perpetually present would be the source of innumerable evils. Six years, sir, is a period short enough for a proper degree of dependence. Let us consider the peculiar state of this body, and see under what impressions they will act. One third of them are to go out at the end of two years; two thirds at four years, and the whole at six years. When one year is elapsed, there is a number who are to hold their places for one year, others for three, and others for five years. Thus, there will not only be a constant and frequent change of members; but there will be some whose office is near the point of expiration, and who from this circumstance, will have a lively sense of their dependence. The biennial change of members is an excellent invention for increasing the difficulty of combination. Any scheme of usurpation will lose, every two years, a number of its oldest advocates, and their places will be supplied by an equal number of new, unaccommodating and virtuous men. When two principles are equally important, we ought if possible to reconcile them, and sacrifice neither. We think that safety and permanency in this government are completely reconcileable. The state governments will have, from the causes I have described, a sufficient influence over the senate, without the check for which the gentlemen contend.
It has been remarked that there is an inconsistency in our admitting that the equal vote in the senate was given to secure the rights of the states, and at the same time holding up the idea, that their interests should be sacrificed to those of the union. But the committee certainly perceive the distinction between the rights of a state and its interests. The rights of a state are defined by the constitution, and cannot be invaded without a violation of it; but the interests of a state have no connection with the constitution, and may be in a thousand instances constitutionally sacrificed. A uniform tax is perfectly constitutional; and yet it may operate oppressively upon certain members of the union. The gentlemen are afraid that the state governments will be abolished. But, Sir, their existence does not depend upon the laws of the United States. Congress can no more abolish the state governments, than they can dissolve the union. The whole constitution is repugnant to it, and yet the gentlemen would introduce an additional useless provision against it. It is proper that the influence of the states should prevail to a certain extent. But shall the individual states be the judges how far? Shall an unlimited power be left them to determine in their own favor? The gentlemen go into the extreme: Instead of a wise government, they would form a fantastical Utopia: But, Sir, while they give it a plausible, popular shape, they would render it impracticable. Much has been said about factions. As far as my observation has extended, factions in Congress have arisen from attachment to state prejudices. We are attempting by this constitution to abolish factions, and to unite all parties for the general welfare. That a man should have the power, in private life, of recalling his agent, is proper; because in the business in which he is engaged, he has no other object but to gain the approbation of his principal. Is this the case with the senator? Is he simply the agent of the state? No: He is an agent for the union, and he is bound to perform services necessary to the good of the whole, though his state should condemn them.
Sir, in contending for a rotation, the gentlemen carry their zeal beyond all reasonable bounds. I am convinced that no government, founded on this feeble principle, can operate well. I believe also that we shall be singular in this proposal. We have not felt the embarrassments resulting from rotation, that other states have; and we hardly know the strength of their objections to it. There is no probability that we shall ever persuade a majority of the states to agree to this amendment. The gentlemen deceive themselves. The amendment would defeat their own design. When a man knows he must quit his station, let his merit be what it may; he will turn his attention chiefly to his own emolument: Nay, he will feel temptations, which few other situations furnish; to perpetuate his power by unconstitutional usurpations. Men will pursue their interests. It is as easy to change human nature, as to oppose the strong current of the selfish passions. A wise legislator will gently divert the channel, and direct it, if possible, to the public good.
It has been observed, that it is not possible there should be in a state only two men qualified for senators. But, sir, the question is not, whether there may be no more than two men; but whether, in certain emergencies, you could find two equal to those whom the amendment would discard. Important negociations, or other business to which they shall be most competent, may employ them, at the moment of their removal. These things often happen. The difficulty of obtaining men, capable of conducting the affairs of a nation in dangerous times, is much more serious than the gentlemen imagine.
As to corruption, sir, admitting in the president a disposition to corrupt; what are the instruments of bribery? It is said, he will have in his disposal a great number of offices: But how many offices are there, for which a man would relinquish the senatorial dignity? There may be some in the judicial, and some in the other principal departments: But there are very few, whose respectability can in any measure balance that of the office of senator. Men who have been in the senate once, and who have a reasonable hope of a reelection, will not be easily bought by offices. This reasoning shews that a rotation would be productive of many disadvantages. Under particular circumstances, it might be extremely inconvenient, if not fatal to the prosperity of our country.
